Mr. Justice Phillips delivered the opinion of the court: On examination of this record we are impressed with the fact that absolute justice has been done in the judgment of the Appellate Court, and concur with that court in its discussion of the questions of law presented. In the additional brief and argument filed in this court it is urged the Appellate Court avoided considering whether there was error in the circuit court in the admission in evidence of the order of the probate court. The action being upon a guardian’s bond, and a copy having been admitted in evidence, the order of the probate court, on its face, shows a presentation of the final account of the guardian and the amount due, with accrued interest. The bond itself recited the guardianship, the names of the sureties, the order of the probate court reciting the presentation of the final account of the guardian, and the amount due. Such order, in connection with the bond, furnishes the evidence of the appointment of a guardian, the names of the sureties, the presentation of the final account and the amount found due thereon. Such order is conclusive upon the guardian and sureties upon his bond as to the amount actually in the hands of the guardian, and is impeachable only for fraud or mistake. It was not error to admit the order of the probate court in evidence. Concurring, as we do, with the Appellate Court we decline to further discuss the question, and the judgment of the Appellate Court for the First District is affirmed. Judgment affirmed.